Case 1:19-cv-00969-TNM Document 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Filed 05/10/19 Page 1 of 10

 

U.S. House of Representatives,

Steven T. Mnuchin, et. al,
Defendants.

and

Robert A. Heghmann,

Plaintiff,

United States House of Representatives,

Barack H. Obama, Joseph Biden, E.

Scott Lloyd, Director, Office of Refugee
Resettlement, Kathleen Sebelius, Past Secretary,
Department of Health and Human Services,
Alejandro Mayorkas, Director, U.S. Citizenship
and Immigration Services, Jeh Johnson, Past
Secretary, Department of Homeland Security,
Robert R. Redfield, Director Centers for
Disease Control and Prevention, Tom

Frieden, past-Director, Centers for Disease
Control and Prevention, Francis S. Collins,
National Institute of Health

»Richard V. Spencer, Secretary, U.S. Navy,

Plaintiffs,

Docket Number:

1:19-cv-00969

MOTION TO
INTERVENE

May 8, 2019

\ DD

PE Room
|
|

  
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 2 of 10

Defendants.

PLAINTIFF-INTERVENOR ROBERT A. HEGHMANN’S MOTION TO INTERVENE

Robert A. Heghmann respectfully moves pursuant to Federal Rule of Civil Procedure 24
to intervene as a plaintiff in this action. Intervention is warranted as of right because Plaintiff-
Intervenor’s interest in the illegal immigration of migrant children carrying two strains of Polio to
which the vaccine administered to the Plaintiff-Intervenor as a child offers no protection cannot
be fully represented or protected by either the Plaintiffs or the Defendants in this action, and this
interest will be impaired if the Plaintiff-Intervenor is not permitted to intervene. See Fed. R. Civ.

P. 24(a)(2).

At its core, this case is about building a Wall on the Southern Border of the United States.
President Trump, represented in this action by Steven T. Mnuchin, wants to build the Wall for
National Security reasons not the least of which is the fact that a nation cannot truly be a nation
without secure borders. The Democrats represented by the House of Representatives wants to
block President Trump’s Wall for purely political reasons. First, they want to deny President
Trump a political victory at any price. Second, they see illegal immigration as a way of securing
future votes and political powers as these illegal immigrants become wards of the state and vote
for the party that supports them, the Democratic Party. For the Plaintiff-Intervenor, who supports
building the Wall for National Security reasons, it is a mater of life and death for him and thousands

if not millions of American citizens.
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 3 of 10

What President Trump does not know and what the Democrats know but are not saying for
political reasons is that illegal immigrant children are crossing the Southern Border carrying two
strains of Polio which were previously unknown in the United States and which are not prevented
by the Sabine Vaccine currently in use in the United States. As a result of the failure to stop these
immigrant children from entering the United States over 600 American children have been stricken
by this Latin American Polio. Dozens of American infants and children have died. The number of
American Children being infected by Latin American Polio is increasing by 200% per year and
will continue to do so until (1) the illegal immigration is stopped and(2) those immigrant children
already in the United States are identified, tested and if they r are carrying Polio they are removed

from the country or at least quarantined.

The Main Street Media know this but are not reporting it to protect the Democratic Party.
Recently the story of childhood paralysis has become so wide spread that local and regional news
outlets have begun to run isolated stories on the new Polio. But as far as the Main Street Media is

concerned, if a story is not in the N.Y. Times or the Washington Post, it is not “news”.

The Democrats know how explosive this Story would be if it got out. To prevent the story
from reaching a mass market the Democrats through the Centers for disease Control and
Prevention (hereinafter the “CDC”) have been suppressing the story by adamantly denying the
Story and preventing American medical authorities from speculating on the cause of the Polio. In
addition, the Democratic allies in the Swamp who have seized control of placing these immigrant
children carrying Polio have placed them in rural or suburban communities, preferably

communities that consistently vote Republican.

Fortunately for the American People, the Internet, primarily the Drudge Report and

Breitbart News, have closely followed the story and highlighted it. Without Drudge and Breitbart,

3
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 4 of 10

this Motion and the accompanying Memo would not be possible. Attached as Exhibit A is the
“smoking gun” which proves that the Defendants and others knew as early as October, 2013 that
children from Guatemala, E] Salvador and Honduras carry a form of EV-D 68 virus not previously
seen in the United States. The Department of Defense Study entitled Human rhinoviruses and
enteroviruses in influenza-like illnesses in Latin America while ostensibly designed to study
viruses discovered the Polio almost by accident. This Latin American form of EV-68 carries within
it two strains of polio not previously seen in the United States and not protected against by the
Sabine Vaccine. The fact that these Latin American viruses carry two strains of Polio is set forth
in Exhibit 1, page 2, column 2, first full paragraph, last sentence. F ittingly, this Report was picked
up and published by Sheryl Atkinson in an Internet article which was republished by Drudge and
Breitbart where the Plaintiff-Intervenor read it and began his research. Neither the Washington

Post nor the New York Times has ever republished Ms. Atkinson’s article or published the Report.

The Plaintiff-Intervenor urgently pleads with the Court to read the sad story of Alex
Bustamante and Carter Roberts attached as Exhibit B. As is discussed, there is absolutely no actual
question that immigrant children from Latin American Countries are introducing this new Polio to
American children who have no defense. Look at what this disease did to young Alex Bustamante
and Carter Roberts before it killed them. Read what it did to their parents. These two families are
2 out of over 600 families who have suffered from this plague. In addition, dozens of children have
died. This Latin American Polio effects mainly children which makes sense since children most
often in interact with children. But evidence also shows that adults can also be infected with Latin

American Polio and die.. See Exhibit C.
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 5 of 10

The correlation between illegal immigration and the explosion of new Polio cases was not
lost on everyone. On October 17, 2014 the International Business Daily, not exactly a Far Right

organization, broached the connection between illegal immigration and Polio.

Public Health: A disease that was once rare in the U.S. is killing Americans, and its rise
coincides with the tidal wave of unaccompanied minor children arriving from Latin America

under our de facto open-border policy.

Eli Waller, a 4-year-old New Jersey boy, died Sept. 25. He was reportedly fine and healthy when
he went to bed but died overnight, with the cause confirmed by the Centers for Disease Control
to be enterovirus D-68 (EV-D68), one more casualty in an epidemic that has swept the country

seemingly out of nowhere.

The CDC website reports that from mid-August to Oct. 10, the CDC itself or state authorities
confirmed that 691 people in 46 states and the District of Columbia had come down with some
sort of respiratory illness caused by EV-D68. Five children, including Eli, died from their
infections.

More than a few observers have noticed that the sudden increase in EV-D68 cases coincides with
the rapid rise of unaccompanied minors crossing our porous border. These children, often
without proper health screenings, have been distributed throughout the U.S.

The CDC denies any connection, noting that cases of EV-D68 have occurred in the U.S. for
decades, having first been detected in California in 1962.

"There is no evidence that unaccompanied children brought EV-D68 into the United States, we
are not aware of any of these children testing positive for the virus," the CDC told World Net

Daily in an email response to an inquiry into the possible connection.

It is true that EV-D68 has been in the U.S. at least since 1962. But according to a study done by
doctors from the Division of Viral Diseases at the National Center for Immunization and
Respiratory Diseases published on the CDC's own website, EV-D68 "is one of the most rarely
reported serotypes, with only 26 reports throughout the 36-year study period (1970 through
2006)."
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 6 of 10

There's often a disconnect between coincidence and correlation. But we suspect that the jump in
cases from 26 in 36 years to nearly 700 in one year coming at the same time as the open-border

influx of improperly screened illegal aliens is more than just a coincidence.

As the relentless investigative reporter Sharyl Attkisson points out, a 2013 study in Virology
Journal found human enteroviruses, including EV-D68, present in 3% of nose and throat swab
samples taken from children from Latin America under 8 years old with a median age of 3.
Related human rhinoviruses were found in 16% of the samples, according to the study authored
by a team of virologists headed by Josefina Garcia from U.S. Naval Medical Unit 6 in Lima,

Peru.

“Keep in mind that Latin American children likely have some immunity and may not be sick,
while still contagious," Dr. Jane Orient, executive director of the Association of American

Physicians and Surgeons, told World Net Daily.
So infected unaccompanied minors might not even show any symptoms detectable in screenings.

"Most of the border minors are being kept in overcrowded facilities ridden with poor hygiene,"
Dr. Elizabeth Lee Vliet, a preventive medicine specialist, told Breitbart News this summer, as the
border flood escalated. "This is the ideal condition for a viral outbreak." Exhibit D.

Nor was the I.B.D. alone. On November 4, 2014 Judicial Watch had the courage to raise
a flag.

Recently Arrived Illegal Alien
Minors Spread Deadly Virus

NOVEMBER 04, 2014) www.judicialwatch. org/blog/2014/11/recentlt-
arrived-illegal-alien-minors-spread- deadly-virus/

The “humanitarian crisis” concocted by President Obama to let tens of thousands of illegal
immigrant minors stay in the U.S. has fueled a deadly respiratory virus epidemic that’s struck
American kids across the country and killed at least nine.

Virtually nonexistent in the U.S. before the recent influx of illegal alien minors, the lethal
Enterovirus D68 (EV-D68) is associated with severe respiratory illness and is known to come

6
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 7 of 10

from Central America. According to the Centers for Disease Control and Prevention (CDC)

from mid-August to the end of October state public health laboratories have confirmed a total of
1,105 people in 47 states and the District of Columbia with respiratory illness caused by EV-
D68. What the agency conveniently omits is that the deadly virus was first discovered in cities
with large numbers of relocated illegal immigrant minors, officially identified by the government
as Unaccompanied Alien Children (UAC).

A conservative news website connected the dots after reviewing a growing body of genctic and
statistical evidence. The big EV-D68 epidemic coincides with the barrage of Central American
minors that entered the U.S. through Mexico over the summer. Hundreds of American kids have
been sent to hospital emergency rooms in more than 40 states with unprecedented polio-like
paralysis associated with EV-D68. By September 8 hospitals in a dozen states were reporting
cases of EV-D68-like infections and by mid-September 153 patients were confirmed as having
the virus in 18 states, the news site reports.

By October 538 victims—mostly young children—were confirmed to have EV-D68 in 43 states,
according to information provided by the CDC, and by the end of the month confirmed

infections reached 998. That’s 300 times the infection rate during a period that spanned more
than three decades, from 1970 to 2003. The article quotes hospital physicians in different parts of
the country confirming the unprecedented amount of victims brought in for treatment. This

includes emergency rooms and intensive care units in Missouri, Ilinois, Colorado and Texas.
Exhibit G.

So, what was the response of the CDC? On October 15, 2014 in response to a request from

World News Daily, the CDC totally denied the link between Enterovirus and Illegal-Alien kids.

“There is no evidence that unaccompanied children brought EV-D68 into the United
States; we are not aware of any of these children testing positive for the virus,” the CDC emailed
WND in response to a request for comment.

The CDC argued EV-D68 is not new to the U.S. having been identified in
California in 1962.

“In previous years, it has not been as commonly identified as other enteroviruses ,” CDC
said, “This year’s increase in confirmed cases is not due to recent introduction in the United
States.”.

As WND pointed out, the statement of the CDC directly contradicts the findings in the
Study cited what above as Exhibit A. The CDC offered no explanation of the contradiction. Exhibit
F at 1.
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 8 of 10

So, what action did the Obama-Biden Administration take to protect America’s children
from this new form of Polio? On September 30, 2014, President Obama issued an Executive Order
giving children from El Salvador, Guatemala and Honduras Refugee Status.

WASHINGTON — President Obama has approved a plan to allow several thousand young
children from Central American countries to apply for refugee status in the United States,
providing a legal path for some of them to join family members already living in America, White
House officials said Tuesday.

The program is aimed at helping to discourage many children from making a long, dangerous trek
across Mexico in an attempt to cross into the United States and join their parents. The idea was
first presented to Mr. Obama at the height of the summer’s border crisis, when tens of thousands
of young children from El Salvador, Guatemala and Honduras were pouring across the border from
Mexico and presenting themselves to American border patrol agents as refugees fleeing from rape
and gang violence.

The spike in migrations raised concerns that the journey across Mexico was often more dangerous
than the rough conditions the children were fleeing in their home countries, while the images of
border control centers overflowing with unaccompanied children prompted a political backlash
against illegal immigration across the country. Exhibit G at page 1.

This Executive Order is the root cause of the Caravans winding their way from
Latin America through Mexico to the United States. They are now crossing the Southern

Border unchecked spreading EV-D68 and potentially Polio through out the United States.

The Plaintiffs and the Democratic Party want to have the Southern Border remain open and
unguarded at the price of unchecked illegal immigration. They are willing to see potentially
Thousands of American Children crippled and killed by the Polio being carried by children from
El Salvador, Guatemala and Honduras. The Plaintiff-Intervenor in the alternative, wants the
Southern Border closed to prevent additional children carrying EV-D68 and Polio from entering
the Country. The Plaintiff-Intervenor should be granted leave to intervene because: (1) the
Plaintiff-Intervenor’s claims against the current Plaintiffs share common questions of law and fact

with the current Plaintiff's claims against the current Defendants; and (2) this action involves
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 9 of 10

Genocide and the enforcement of the U.N. Convention on the Prevention and Punishment of the
Crime of Genocide, a Treaty signed by the United States and ratified by the United States Senate.
None of the current Parties is prepared or will vindicate this Treaty and protect Republican children
and adults in rural and suburban areas from crimes against humanity perpetrated by the current
U.S. House of Representatives, Members of the Obama-Biden Administration including but not
limited to the named defendants, Federal Bureaucrats on behalf of the Democratic Party including
but not limited to the named defendants and Democratic Members of Congress, both current and
former. Article VI of the Convention requires that Persons charged with Genocide or any of the
other acts enumerated in Article III be tried by a Competent Tribunal of the State in the Territory
of which the act was committed. This Court has jurisdiction to act as that Tribunal under 18 U.S.C.

Sec. 1091.

Respectfully Submitted,

pil FO

Robert A. Heghmann
Plaintiff — Intervenor

933 Wyden Drive

Virginia Beach, VA 23462
(603) 866 — 3084

Bob_Heghmann@Reagan.com
CERTIFICATION

In addition to service electronically through the ECF System, the Plaintiff-Intervenor
served a copy of this Motion upon Attorneys currently appearing via e-mail at the following

addresses on May 8, 2019,
Case 1:19-cv-00969-TNM Document 39 Filed 05/10/19 Page 10 of 10

Kristin A. Shapiro

Andrew I, Warden

Andrew. Warden(@usdoj.gov

Daniel Isaac Weiner

Daniel. Weiner@NYU.Edu

Max S. Wolfson
Wolson@NILC.org

Melt

 

10
